Hopkins, Acting P. J. (dissenting).
I dissent and vote to reverse the judgment, vacate the plea, grant the motion to suppress and dismiss the indictment.
This appeal involves again the issue of a search following the observation of a "bulge” in the clothing of the defendant— an issue with which this court is becoming increasingly familiar (see People v Grant, 53 AD2d 618), as has become the Appellate Division, First Department (see People v Derrick, 48 AD2d 620; People v Batino, 48 AD2d 619; People v Lewis, 49 *199AD2d 558; People v Graves, 49 AD2d 844; People v Towers, 49 AD2d 839; People v King, 50 AD2d 521; People v Goings, 51 AD2d 901).
In this case, the arresting officer testified that he was on automobile patrol in a high-crime area in Brooklyn. He said that while his partners were in the process of questioning persons, he noticed the defendant on the sidewalk near his partners. The defendant was dressed in tight clothes and was moving his hand toward a "bulge” on his right hip. Before the officer could act, his partners turned and started walking toward the defendant. As the officer walked in the direction of the defendant, he observed that the "bulge” had the form of a gun. The officer reached into the waistband and removed the gun. The defendant was then placed under arrest.
Unlike People v Grant (supra), where the police officers were in pursuit of a woman named in a bench warrant and entered a club where she had gone, this case concerns a street search, prior to which the defendant had not been the subject of investigation or displayed any action inviting scrutiny. The search of the defendant depends solely on the officer’s observation of a "bulge” in the defendant’s clothing.
I do not believe that a street search can legally or reasonably be based on that type of observation, even where the observation is made within a high-crime area. For the reasons stated in my dissent in People v Grant (supra), and in light of the cases cited therein, I would hold the search illegal, grant the motion to suppress and dismiss the indictment.
Rabin and Titone, JJ., concur with Shapiro, J.; Hopkins, Acting P. J., dissents and votes to reverse the judgment, vacate the plea, grant the motion to suppress physical evidence and dismiss the indictment, in an opinion, in which Martuscello, J., concurs.
Judgment affirmed.